              Case 1:14-md-02573-VEC Document 423 Filed 07/12/19 Page 1 of 5




                                                                        599 Lexington Avenue
                                                                       New York, NY 10022-6069
                                                                           +1.212.848.4000



adam.hakki@shearman.com
212.848.4924

Via ECF and Hand Delivery

July 12, 2019

Hon. Valerie E. Caproni                                                                          Hon. Alison J. Nathan
United States District Judge                                                                     United States District Judge
United States District Court for the                                                             United States District Court for the
Southern District of New York                                                                    Southern District of New York
Thurgood Marshall United States Courthouse                                                       Thurgood Marshall United States Courthouse
40 Foley Square                                                                                  40 Foley Square
New York, NY 10007                                                                               New York, NY 10007

Hon. Alvin K. Hellerstein
United States District Judge
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

In re Silver Fixing, Ltd. Antitrust Litig., No. 1:14-md-2573 (VEC) (S.D.N.Y.) (“Silver”)
Gamma Traders-1 LLC et al. v. Merrill Lynch Commodities, Inc. et al., No. 1:19-cv-6002 (AJN)
(S.D.N.Y.) (“Gamma”)
Robert Charles Class A L.P. et al. v. Merrill Lynch Commodities, Inc. et al., No. 1:19-cv-6172
(AKH) (S.D.N.Y.) (“Charles”)
Yuri Alishaev et al. v. Merrill Lynch Commodities, Inc. et al., No. 1:19-cv-6488 (S.D.N.Y.)
(“Alishaev”)
Dear Judge Caproni, Judge Hellerstein, and Judge Nathan:

We represent the Bank of America and Merrill Lynch entities named as Defendants in the above-
referenced actions (“Bank of America/Merrill Lynch”).1 Pursuant to Rule 13(b)(3) of the
Court’s Rules for the Division of Business Among District Judges (“DOB Rules”) and Local

     1
       The complaints in the Gamma, Charles, and Alishaev actions name as defendants Merrill Lynch Commodities,
Inc. (“MLCI”) and Bank of America Corporation (“BAC”). The Silver action named as defendants BAC and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated and Bank of America, N.A.


 SHEARMAN.COM
 Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
 partners.
          Case 1:14-md-02573-VEC Document 423 Filed 07/12/19 Page 2 of 5
July 12, 2019

Civil Rule 1.6, we write to advise the Court of four related actions and to respectfully request the
transfer of the Gamma, Charles, and Alishaev actions to Judge Caproni as related to the Silver
action. Morgan Stanley & Co. LLC (“Morgan Stanley”), a defendant in the Gamma and
Alishaev actions, also consents to this request.2

Bank of America/Merrill Lynch respectfully submits that the recently filed Gamma, Charles,
and Alishaev actions are clearly related, within the meaning of the applicable rules, to the
previously filed Silver action because they are based on the same alleged conduct and assert
overlapping legal claims. All four cases are purported class actions alleging that, inter alia, two
former Bank of America/Merrill Lynch traders – both of whom are defendants in the Gamma,
Charles, and Alishaev actions – engaged in “spoofing” to manipulate precious metals futures
contracts in violation of the Commodity Exchange Act (“CEA”) and other laws. The four cases
rely on the same government investigations, the same criminal complaint filed against the two
traders, and the same electronic chats and trades involving those traders. In other words, there is
not just factual overlap but there are identical factual predicates across all four cases. The
Gamma, Charles, and Alishaev cases thus should be designated as related to the first-filed Silver
case and transferred to Judge Caproni, who is already very familiar with the allegations, in
accordance with DOB Rule 13(b)(3).

Background

The Silver plaintiffs filed their initial complaint in 2014, and they added Bank of
America/Merrill Lynch parties as defendants in 2017. Silver ECF No. 258.3 The operative
complaint alleges that Bank of America/Merrill Lynch and other financial institutions
manipulated the price of silver and silver-based financial products in violation of the antitrust
laws and the CEA; plaintiffs also assert a claim of unjust enrichment.

The Silver plaintiffs’ allegations against Bank of America/Merrill Lynch rely primarily on
quotes from electronic chat communications involving former employee Edward Bases. Bank of
America/Merrill Lynch filed a motion to dismiss, and while the motion was pending, the U.S.
Department of Justice (“DOJ”) unsealed a criminal complaint against Mr. Bases and another
former Bank of America/Merrill Lynch employee, John Pacilio, alleging that they engaged in
spoofing to manipulate gold, silver, platinum, and palladium futures contracts. The Silver
plaintiffs (in submissions made by the same counsel who represent the Gamma plaintiffs)
specifically provided the Court with the criminal complaint and submitted supplemental written
arguments to Judge Caproni explaining why the complaint supported plaintiffs’ claims. See
Silver ECF No. 344. On July 25, 2018, the Court granted Bank of America/Merrill Lynch’s
motion to dismiss with prejudice, notwithstanding plaintiffs’ arguments with respect to the
criminal prosecutions that specifically underlie the Gamma, Charles, and Alishaev actions.
Silver ECF No. 363. No judgment has been entered, and the Silver plaintiffs recently served
     2
       No defendants appear to have been served in the Gamma, Charles, and Alishaev actions. Bank of
America/Merrill Lynch and Morgan Stanley therefore reserve all rights and defenses, including with respect to
service of process. Bank of America/Merrill Lynch is submitting this letter prior to service solely to apprise the
Court of the relatedness of these actions.
     3
       The Silver plaintiffs sought leave to amend to add BAC and certain of its affiliates as defendants on November
17, 2016. Silver ECF No. 163. The Court granted leave to amend on June 8, 2017. Silver ECF No. 253.




Page 2 of 5
         Case 1:14-md-02573-VEC Document 423 Filed 07/12/19 Page 3 of 5
July 12, 2019

third-party discovery on Bank of America/Merrill Lynch, which thus remains active in that
respect in the Silver action.

On June 25, 2019, MCLI entered a non-prosecution agreement with the DOJ and a settlement
with the U.S. Commodity Futures Trading Commission based on the same alleged conduct
underlying the Bases and Pacilio criminal complaint. Two days later, the Gamma plaintiffs
commenced the Gamma action. The Gamma action, like the Silver action and by the same
counsel, alleges violations of the CEA based on the same criminal complaint and underlying
conduct as Silver, and names as defendants BAC, MLCI, Mr. Bases, Mr. Pacilio, and Morgan
Stanley. The Gamma plaintiffs did not file a relatedness statement, and it was assigned to Judge
Nathan.

On July 2, 2019, the Charles plaintiffs filed a complaint based on the same underlying facts
relied upon in Gamma and Silver. The Charles plaintiffs filed a related case statement
designating Charles as related to a case pending before Judge Koeltl, In re JPMorgan Precious
Metals Spoofing, No. 1:18-cv-10356 (JGK) (S.D.N.Y.). On July 8, 2019, Judge Koeltl declined
plaintiffs’ suggestion of relatedness, and the Charles action was assigned to Judge Hellerstein.
Later that day, the Charles plaintiffs filed a statement of relatedness designating the Charles
action as related to the Gamma action. To our knowledge, the Court has not yet accepted or
rejected the case as related. On July 12, 2019, the Alishaev plaintiffs filed a complaint based on
the same underlying facts relied upon in Gamma, Charles, and Silver. The Alishaev plaintiffs
also have filed a statement of relatedness designating the Alishaev action as related to the
Gamma action. No judge has yet been assigned to the Alishaev action.

Bank of America/Merrill Lynch agrees that the Gamma, Charles, and Alishaev actions are
related, as noted, but also believes that all three cases are related to Silver, as explained below.

The Gamma, Charles, and Alishaev Actions Are Related to Silver

In determining relatedness under DOB Rule 13(a)(1), the Court considers:

        whether (A) the actions concern the same or substantially similar parties,
        property, transactions or events; (B) there is substantial factual overlap; (C) the
        parties could be subjected to conflicting orders; and (D) absent a determination of
        relatedness there would be a substantial duplication of effort and expense, delay,
        or undue burden on the Court, parties or witnesses.

Applying these factors, it is clear that the Gamma, Charles, and Alishaev actions are related to
the Silver action and should be transferred to Judge Caproni.

First, as discussed above, the four actions involve nearly identical “transactions [and] events”
and “substantial factual overlap.” They arise out of the same alleged conduct by Messrs. Bases
and Pacilio and rely on their chats, the criminal complaint, and the related investigations.4 All

    4
      The Gamma and Charles actions both name Bank of America/Merrill Lynch entities and Messrs. Bases and
Pacilio as defendants. Morgan Stanley is only a named defendant in the Gamma and Alishaev actions. Plaintiffs’
addition of MLCI, Morgan Stanley, and Messrs. Bases and Pacilio as defendants in these actions does not change




Page 3 of 5
          Case 1:14-md-02573-VEC Document 423 Filed 07/12/19 Page 4 of 5
July 12, 2019

four complaints allege that defendants “spoofed” by placing electronic orders to buy or sell
precious metals futures contracts with the intent to cancel the orders before execution. E.g.,
Silver ECF No. 258 ¶¶ 261, 262; Gamma ECF No. 1 ¶¶ 39-46, 48, 51, 53, 56, 58, 60; Charles
ECF No. 1 ¶¶ 15, 17, 20-24; Alishaev ECF No. 1 ¶¶ 31-35, 37-50, 54. The cases also allege that
the spoofing created an artificial price in violation of the CEA, causing damages to plaintiffs that
purchased or sold futures contracts.

Second, there is a meaningful risk that the parties will be subject to conflicting orders, as Judge
Caproni already has determined that the facts alleged in Silver do not state a cause of action
against Bank of America/Merrill Lynch, and almost identical issues will be raised in any motion
to dismiss the newly filed actions, including specifically plaintiffs’ failure to adequately plead
their CEA claims. Moreover, there is substantial overlap in the four class definitions, creating a
significant risk of inconsistent orders on any class certification motion (if the cases survive a
motion to dismiss, which they should not).5

Third, absent a determination of relatedness there will be substantial duplication of effort and
expense, undue burden, and a waste of judicial resources. At the motion to dismiss stage in
Gamma, Charles, and Alishaev, there would be inefficiencies if the parties had to present to
multiple judges the same factual predicates and legal arguments, and if multiple judges had to
assess these arguments, especially since these arguments and factual predicates have already
been considered in Silver. And if the Gamma, Charles, and Alishaev actions survive a motion to
dismiss, there undoubtedly would be substantial duplication of the discovery ongoing in Silver
given the significant factual overlap. Although Bank of America/Merrill Lynch has been
dismissed from Silver, it was recently served with a third-party subpoena, which undoubtedly
would be duplicative of any discovery in Gamma, Charles, and Alishaev. Messrs. Bases and


the fact that Judge Caproni already assessed in the Silver action the relevant conduct alleged against these parties in
the Gamma, Charles, and Alishaev actions. In fact, the only specific allegation brought against Morgan Stanley
appears to be that it employed Mr. Pacilio, and that there were days during his employment when he allegedly
engaged in improper trading activities. Gamma ECF No. 1 ¶¶ 14, 51, 53, 56, 58, 60; Alishaev ECF No. 1 ¶¶ 17, 19,
52-53. Judge Caproni previously assessed these allegations against Mr. Pacilio. See Silver ECF No. 363 at 51-52,
60.
    5
       We note that also pending before Judge Caproni is In re Commodity Exchange, Inc., Gold Futures & Options
Trading Litig., No. 1:14-md-2573 (VEC) (S.D.N.Y.) (“Gold”), which involves allegations similar to Silver but
related to the market for gold products (i.e., Gold involves allegations that defendants in that proceeding
manipulated the price of gold and gold-based financial products in violation of the antitrust laws and the CEA;
plaintiffs also asserted a claim of unjust enrichment). Since being assigned both proceedings by the Joint Panel on
Multidistrict Litigation (“JPML”), and following resolution of the initial motions to dismiss, Judge Caproni has
directed the parties in Silver and Gold to coordinate their discovery schedules to proceed along similar timelines.
See, e.g., Silver ECF No. 151; Gold ECF No. 158. In fact, the JPML recognized the efficiencies of consolidating
these actions before Judge Caproni, including “significant efficiencies for the parties and their counsel, as well as
[the] conserve[ation of] judicial resources.” Silver ECF No. 1 at 2. We further note that in addition to alleging
spoofing transactions in the silver market, the Gamma, Charles, and Alishaev actions also allege spoofing
transactions in the gold market. See Gamma ECF No. 1 ¶¶ 45-46, 48, 51, 53; Charles ECF No. 1 ¶¶ 22-24; Alishaev
ECF No. 1 ¶¶ 45-48, 50. While the Gamma, Charles, and Alishaev actions also allege spoofing transactions in other
precious metals markets, all of these allegations are based on the same spoofing conduct at issue in the criminal
complaint brought against Messrs. Bases and Pacilio, which, as noted above, was extensively examined by Judge
Caproni.




Page 4 of 5
        Case 1:14-md-02573-VEC Document 423 Filed 07/12/19 Page 5 of 5
July 12, 2019

Pacilio, other defendants, and third parties likewise would be subject to virtually identical
discovery in all four cases.

                                               ***

For the foregoing reasons, Bank of America/Merrill Lynch respectfully requests that the Gamma,
Charles, and Alishaev actions be designated as related to the Silver action and transferred to
Judge Caproni.

Respectfully submitted,

/s/ Adam S. Hakki
Adam S. Hakki

cc: All Counsel of Record (via ECF)




Page 5 of 5
